DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed October 21, 2020 has been entered.

Specification
The disclosure is objected to because of the following informalities: paragraph [0001] of the specification should be updated with the appropriate patent number since application serial number 16/097568 has issued as a patent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 20, in lines 10-11, “a subcomponent mask” makes sense if there is only one “other image”.  If there are more than one other image, it becomes confusing because it could mean that segmenting more than one other image generates a single subcomponent mask.  The disclosure appears to suggest that a subcomponent mask is generated for each “other image” (paragraph [0036] of the specification, “For a given fluorescent channel image, step 127 segments the fluorescent channel image to obtain a corresponding cellular image component (with subcomponents) mask.”.  More than one “other image” should then result in a corresponding number of subcomponents masks.  Claims 29 and 36 have the same problem.
	b) In claim 20, in line 14, “apply a graph cut segmentation” is vague because it is not stated what the graph cut segmentation is applied to.  Claims 29 and 36 have the same problem.
	c) Claim 20, in line 15, requires, "to generate improved image data... ".  This phrasing does not sufficiently specify the metes and bounds of the patent protection desired.  The term "improved" is subjective, and a potential infringer would not know how to tell if his or her invention is generating improved image data, within the meaning intended by Applicant.  The language that occurs after the noted phrase, "having increased location accuracy of the subcomponents of the cell", does not avoid the deficiency noted with regard to "improved image data" because it is not established within the claim that the image data is improved because it has increased accuracy of location of cell parts.  Claims 29 and 36 have the same problem.
	d) In claim 29, in line 12, “the improved image data generated in (v)” lacks antecedent basis.
	e) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-23, 25, 27-30, 32, 34-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 10 of U.S. Patent No. 10,846,509. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims of the patent, while covering conflicting subject matter.  The instant claims correspond to the claims of the patent as shown in the following table.

Claims
Claims of 10,846,509
20
1
21
2
22
3
23
2
25
1
27
4
28
4
29
1
30
2, 3
32
1
34
4
35
4
36
8
37
8
38
8
39
10


	The non-transitory computer-readable medium of claims 29, 30, 32, 34 and 35, is considered obvious in light of the patent claim’s computer processor.  

Allowable Subject Matter
Claims 24, 25, 31 and 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20060204071 to Ortyn et al. teaches blood and cell analysis using an imaging flow cytometer, combining bright field and fluorescent of cells, subtracting a nuclear image mask from a bright field image mask, and cell classification.
	U.S. Patent 9,286,505 to Ajemba et al. teaches segmentation, processing and feature extraction of tissue images.  Teaches combining a binary mask from a segmentation with a segmented image.
	U.S. Patent Application Publication 20150371400 to Farsiu et al. teaches segmentation and identification of closed-contour features in images using graph theory, in which an image is represented as a graph of nodes connected together by edges, and a graph cut is used to identify boundaries.
	 U.S. Patent Application Publication 20020081014 to Ravkin teaches detection of fetal nucleated red blood cells, using a combination of brightfield and fluorescence images of nuclear and cytoplasmic markers, wherein multiple images corresponding to different illumination schemes are combined.
	“Classification of Segmented Regions in Brightfield Microscope Images” by Tscherepanow et al. teaches a method in which a brightfield image taken simultaneously with a fluorescent image is segmented using active contours.  Classification is performed on the segments into cells and non-cells.  Association of these cells with spots in a fluorescent image permit the association of the spots with specific cells.
	“Segmentation of Pollen Tube Growth Videos Using Dynamic Bi-Model Fusion and Seam Carving” by Tambo et al. teaches a method for performing segmentation of pollen tube growth videos in which an initial estimate of the cell is obtained by segmenting a fluorescence image using graph cut segmentation.  Missing parts of the object are filled-in by performing shape estimation.  The shape estimate is combined with the likelihood of border pixels to narrow the search space for a cell well.  The boundary estimate is then fused with the image gradients from the corresponding brightfield image.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665